Case 3:21-cr-00329-PGS Document 17 Filed 04/21/21 Page 1 of 8 PageID: 70




                                                                   FECEIvED
2020R0042/PF
                                                                        APR2,202,
                         UNITED STATES DISTRICT COURT              ‘r
                            DISTRICT OF NEW JERSEY                              WALSI.J
                                                                                          M
                                                                         CLERk
UNITED STATES OF AMERICA                :      Criminal No. 21-3zfj   (c26-s)
                                                18 U.S.C. § 1344
               v.                       :       18 U.S.C. § 641
                                                18 U.S.C. § 2

BERNARD E. LOPEZ


                                   INFORMATION

      The defendant having waived in open court prosecution by Indictment,

and any challenges based on venue, the Acting United States Attorney for the

District of New Jersey charges:

                                     COUNT ONE
                                     (Bank Fraud)

      1.       At all times relevant to this Information:

               (a)   Defendant Bernard E. Lopez (“LOPEZ”) was a resident of

Sayreville, New Jersey.

               (b)   “Victim Business-i” was a company located in Mt. Pleasant,

South Carolina.

               (c)   Pezlo Management, LLC (“Pezlo” or the “Fictitious Business”)

was a New Jersey corporation created on September 26, 2014, with its

principal place of business registered to an address in North Brunswick, New

Jersey.    Pezlo’s organizational documents list LOPEZ as its sole member.

LOPEZ used Pezlo as a vehicle to perpetrate his fraud.

               (d)   “Financial Institution A” was a financial institution as
Case 3:21-cr-00329-PGS Document 17 Filed 04/21/21 Page 2 of 8 PageID: 71




defined in Title 18, United States Code, Section 20, whose deposits were

insured by the Federal Deposit Insurance Corporation.    Financial Institution A

is headquartered in Boston, Massachusetts and provides banking services to

customers in New Jersey and throughout the United States.

                                  The Scheme

      2.    From at least as early as in or around October 2019 through in or

around February 2020, in the District of New Jersey, and elsewhere, defendant

                             BERNARD E. LOPEZ

did knowingly execute a scheme and artifice to defraud Financial Institution A,

and to obtain the moneys, funds, credits, assets, securities, and other property

owned by, and under the custody and control of, Financial Institution A, by

means of materially false and fraudulent pretenses, representations, and

promises, as more fully set forth below.

                     The Goal of The Scheme to Defraud

      3.    The   goal of the scheme was for defendant LOPEZ to enrich

himself by fraudulently obtaining funds from Financial Institution A using an

altered check that he deposited into an account he controlled and then quickly

withdrawing the funds before the fraud was detected.

                  Manner and Means of Scheme to Defraud

      4.     Th manner and means by which LOPEZ sought to accomplish

the goal of the scheme included, among other things, the following:

            (a)    On or about October 5, 2019, LOPEZ opened an account for

                                           2
Case 3:21-cr-00329-PGS Document 17 Filed 04/21/21 Page 3 of 8 PageID: 72




Pezlo at Financial Institution A for the purpose of defrauding Financial

Institution A.

             (b)   On or about October 5, 2019, LOPEZ submitted the

Certificate of Formation documents (“COF”) to Financial Institution A and to

open the bank account for Pezlo (the “Fraudulent Account”).

             (c)   LOPEZ fraudulently obtained a stolen U.S. Treasury Check

that was originally made payable to Victim Business-i in the amount of

$1,886.87.    LOPEZ later altered the check, changing the name of the payee

and the amount (the “Altered Check”).    The Altered Check was made payable

to Pezlo in the amount of $211,886.87.

             (d)   On or about February 19, 2020, LOPEZ deposited the

Altered Check into the Fraudulent Account at a Financial Institution A branch

located in Pennington, New Jersey.

             (e)   On or about February 27, 2020, LOPEZ withdrew $5,000

from the Fraudulent Account at a different Financial Institution A branch, this

one located in East Brunswick, New Jersey.

             (f)   On or about February 27, 2020, LOPEZ transferred

$129,200 from the Fraudulent Account to accounts he opened and controlled

at other financial institutions.

                            Execution of the Scheme

      5.     On or about February 19, 2020, in the District of New Jersey and

elsewhere, for the purpose of executing and attempting to execute the scheme

                                         3
Case 3:21-cr-00329-PGS Document 17 Filed 04/21/21 Page 4 of 8 PageID: 73




and artifice to defraud Financial Institution A, and to obtain the moneys,

funds, credits, assets, securities, and other property owned by, and under the

custody and control of, Financial Institution A   ,   by means of materially false

and fraudulent pretenses, representations, and promises, LOPEZ deposited an

altered United States Treasury Check in the amount of $211,886.87 into an

account he controlled at Financial Institution A.

             In violation of Title 18, United States Code, Section 1344 and

Section 2.




                                        4




                                                                                     —
Case 3:21-cr-00329-PGS Document 17 Filed 04/21/21 Page 5 of 8 PageID: 74




                               COUNT TWO
               (Theft of Government Funds 18 U.S.C. § 641)
                                              -




      1.    The allegations set forth in paragraphs 1,4 and 5 of Count One of

this Information are realleged here.

      2.    On or about June 26, 2020, in the Southern District of Florida and

elsewhere, defendant

                              BERNARD E. LOPEZ

did knowingly and intentionally embezzle, steal, purloin, and convert to his own

use and the use of others, money and things of value of the United States,

namely, money belonging to the         Small Business Administration in the

approximate amount of $48 ],502.

      In violation of Title 18, United States Code, Section 641 and Section 2.




                                        5
Case 3:21-cr-00329-PGS Document 17 Filed 04/21/21 Page 6 of 8 PageID: 75




                              FORFEITURE ALLEGATION

       1.    The allegations contained in Counts One and Two of this

Information are hereby realleged and incorporated by reference for the

purposes of noticing forfeiture pursuant to Title 18, United States Code,

Section 982(a)(2).

      2.     The United States hereby gives notice to the defendant, that upon

conviction of the offenses charged in this Information, the government will seek

forfeiture in accordance with Title 18, United States Code, Section 982(a)(2),

which requires any person convicted of such offense to forfeit any property

constituting or derived from proceeds obtained directly or indirectly as a result

of such offense.

      3.     If by any act or omission of the defendant any of the property

subject to forfeiture:

             a.      cannot be located upon the exercise of due diligence;

             b.      has been transferred of sold to, or deposited with, a third

                     party;

             c.      has been placed beyond the jurisdiction of the court;

             d.      has been substantially diminished in value; or

             e.      has been commingled with other property which cannot be

                     divided without difficulty,




                                           6
Case 3:21-cr-00329-PGS Document 17 Filed 04/21/21 Page 7 of 8 PageID: 76




it is the intent of the United States, pursuant to Title 21, United States Code,

Section 853(p), as incorporated by Title 18, United States Code, Section

982(b)(1) and Title 28, United States Code, Section 246 1(c), to seek forfeiture of

any other property of such defendant up to the value of the forfeitable property

described in paragraph 2.




                                             RACHAEL A. HONIG            (J
                                             Acting United States Attorney




                                         7
     CASE NUMBER:    21-        (t’S)
United States District Court
  District of New Jersey
 UNITED STATES OF AMERICA

                V.


     BERNARD E. LOPEZ



   INFORMATION FOR
         18 U.S.C. § 1344
          18 U.S.C. § 641
           i8 U.S.C. §2


        RACHAEL   A. H0NIG
   ACTING UNITED STATES ATTORNEY
   FOR THE DISTRICT OF NEW JERSEY


          PERRY FARHAT
      ASSISTANT U.S. ATTORNEY
        NEWARK, NEW JERSEY
                     -
          (973) 856 4057
                                        Case 3:21-cr-00329-PGS Document 17 Filed 04/21/21 Page 8 of 8 PageID: 77
